DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a data handler to generate a multi-sample control surface (MCS) frame based on a color frame”
“a feature extractor to obtain features from the color frame, a depth frame, and the MCS frame”
“a network controller to generate spatial data and temporal data based on the features”
“a reconstructor to generate a high-resolution image based on the features, the spatial data, and the temporal data”
“an autotuner to configure one or more network design parameters, the one or more network design parameters including at least one of a learning rate, a weight decay, a batch size, a number of convolutional layers, a number of convolutional long short-term memory cells, or a number of encoder stages”
in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-resolution” in claims 1, 5, 9, 13, 17, and 21 is a relative term which renders the claim indefinite. The term “high-resolution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear where the boundary between an image of high-resolution vs. an image of less resolution would be.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles (U.S. Publication 2018/0336714) in view of Appu (U.S. Publication 2018/0300857).

As to claim 1, Stoyles discloses an apparatus, comprising: 
a feature extractor to obtain features from the color frame, a depth frame (p. 8, section 0063; features are tracked using the image frame, which reads on a color frame, and the depth frame), 
a network controller to generate spatial data and temporal data based on the features (p. 8, section 0063; positions of landmarks in space and differences between the landmarks at different times are generated); 
and a reconstructor to generate a high-resolution image based on the features, the spatial data, and the temporal data (p. 8, section 0063; a high-resolution base mesh corresponding to an image of a user’s face and head is generated based on features and the aforementioned spatial positions and temporal differences).
Stoyles does not disclose, but Appu does disclose a data handler to generate a multi-sample control surface (MCS) frame based on a color frame (fig. 8; p. 14, sections 0144-0146; a multi-sample control surface image frame is created based on samples in a color image, which reads on a color frame) and obtaining features from the MCS frame (p. 14, sections 0144-0146; the MCS frame is used to obtain sample data and generate output data for a pixel, which can read on a feature). The motivation for this is to avoid storing duplicate values if not necessary. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles to generate a multi-sample control surface (MCS) frame based on a color and obtaining features from the MCS frame in order to avoid storing duplicate values if not necessary as taught by Appu. 

As to claim 9, see the rejection to claim 1. Further, Stoyles discloses at least one memory; instructions; and at least one processor to execute the instructions (p. 2, section 0012).

As to claim 17, see the rejection to claim 1. Further, Stoyles discloses at least one non-transitory computer readable medium comprising instructions (p. 2, section 0011).

Claims 2, 3, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu and further in view of Courteville (U.S. Publication 2022/0130147). 

As to claim 2, Stoyles does not disclose, but Courteville does disclose wherein the depth frame is a first depth frame, and the data handler is to generate an object overlap frame based on a comparison between the first depth frame and a second depth frame, the second depth frame corresponding to a first time, the first time before a second time corresponding to the first depth frame (p. 2, sections 0032-0034; p. 8, section 0239-p. 9, section 0240; a concatenated image/frame, which can read on an overlap image/frame is created using two sequential depth frames and correlating the depth frames with respect to their overlap). The motivation for this is to allow rapid implementation and easy adaptation to environmental changes (p. 1, section 0008). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles and Appu to generate an object overlap frame based on a comparison between the first depth frame and a second depth frame, the second depth frame corresponding to a first time, the first time before a second time corresponding to the first depth frame in order to allow rapid implementation and easy adaptation to environmental changes as taught by Courteville. 

As to claim 3, Courteville discloses wherein the network controller is to determine the spatial data and the temporal data based on the object overlap frame (p. 2, section 0028; p. 3, section 0064; p. 3, section 0084-p. 4, section 0095; data regarding the spatial location and temporal change of an object is determined so that an action can be taken).

As to claim 10, see the rejection to claim 2.

As to claim 11, see the rejection to claim 3.

As to claim 18, see the rejection to claim 2.

As to claim 19, see the rejection to claim 3.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu and further in view of Xu (U.S. Publication 2020/0034971). 

As to claim 4, Stoyles does not disclose, but Xu does disclose wherein the network controller is to determine the spatial data and the temporal data using a convolutional long short-term memory cell (p. 2, section 0021; an object is analyzed by a convolutional LSTM cell/subnetwork for changes in positions over time, which would comprise both spatial and temporal data). The motivation for this is to implement a trainable system that can be adjusted based on error (p. 9, sections 0081-0083). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles and Appu to determine the spatial data and the temporal data using a convolutional long short-term memory cell in order to implement a trainable system that can be adjusted based on error as taught by Xu. 

As to claim 12, see the rejection to claim 4.

As to claim 20, see the rejection to claim 4.

Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu and further in view of Huang (U.S. Publication 2022/0138913). 

As to claim 5, Stoyles does not disclose, but Huang does disclose wherein the reconstructor includes a convolutional neural network (p. 5, section 0043; p. 8, section 0067), the convolutional neural network including: at least one encoder to generate encoded data by down-sampling the features, the spatial data, and the temporal data (p. 8, sections 0069-0071; p. 9, section 0075; feature data including spatio-temporal feature data is down-sampled by the encoder); and at least one decoder to up-sample the encoded data to generate the high-resolution image based on a network up-sampling scale (p. 10, section 0081; the high-res image is generated by an up-sampling scale of 4, from 64x64 to 256x256). The motivation for this is to more efficiently utilize computing resources (p. 2-3, section 0025). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles and Appu to down-sample the features, the spatial data, and the temporal data and up-sample the encoded data to generate the high-resolution image based on a network up-sampling scale in order to more efficiently utilize computing resources as taught by Huang. 

As to claim 13, see the rejection to claim 5.

As to claim 21, see the rejection to claim 5.

Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu and Huang and further in view of Zimmer (U.S. Publication 2020/0250794). 

As to claim 6, Stoyles does not disclose, but Zimmer does disclose wherein the convolutional neural network is an unbalanced convolutional neural network, and the reconstructor is to reduce a length of an encoder path based on the network up-sampling scale (p. 14, section 0271; p. 15, section 0288; downsample layers can be removed from the encoder path based on if a different scale ratio from input to output, which can read on a network upsampling scale, is desired; the removal of downsample layers to increase a scale ratio would read on unbalancing the network). The motivation for this is to efficiently create super-resolution images (p. 1, section 0001). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles, Appu, and Huang to reduce a length of an encoder path based on the network up-sampling scale in an unbalanced network in order to efficiently create super-resolution images as taught by Zimmer.

As to claim 14, see the rejection to claim 6.

As to claim 22, see the rejection to claim 6.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu and further in view of Wu (U.S. Publication 2021/0073972).

As to claim 7, Stoyles does not disclose, but Wu does disclose an apparatus  further including an autotuner to configure one or more network design parameters, the one or more network design parameters including at least one of a learning rate, a weight decay, a batch size, a number of convolutional layers, a number of convolutional long short-term memory cells, or a number of encoder stages (p. 2, sections 0019-0020; autotuning can be used to tune network parameters such as learning rate and batch size). The motivation for this is to reduce model learning time. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles and Appu to use an autotuner to configure network design parameters such as learning rate and batch size in order to reduce model learning time as taught by Wu. 

As to claim 15, see the rejection to claim 7.

As to claim 23, see the rejection to claim 7.

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stoyles in view of Appu and further in view of Arvo (U.S. Publication 2013/0293565). 

As to claim 8, Stoyles does not disclose, but Arvo does disclose wherein the data handler (fig. 1, elements 36 and 60; the GPU handles and processes data with the coding unit) is to: determine a first pixel of the MCS frame is white in response to determining first samples of the first pixel corresponding to the color frame are the same color; and determine a second pixel of the MCS frame is black in response to determining second samples of the second pixel corresponding to the color frame are not the same color (p. 3, section 0038; p. 3, section 0042; p. 4, sections 0054-p. 5, section 0059; p. 6, section 0080-p. 7, section 0083; p. 7, section 0087; for each block in a frame, edge/non-edge pixels are detected based on samples being different colors or the same color; the result is stored as a mask for each pixel, with 0/black or 1/white representing the same colored pixels or the different colored pixels; while this is not explicitly described as a multisample control surface, it acts as one since it represents classification of multisample pixels with a mask surface and is used to control encoding of the pixels). The motivation for this is to determine how to encode various pixels. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Stoyles and Appu to determine a first pixel of the MCS frame is white in response to determining first samples of the first pixel corresponding to the color frame are the same color and determine a second pixel of the MCS frame is black in response to determining second samples of the second pixel corresponding to the color frame are not the same color in order to determine how to encode various pixels as taught by Arvo. 

	As to claim 16, see the rejection to claim 8.

	As to claim 24, see the rejection to claim 8.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612